Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the claims received on 10/6/2020. 

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the claim objections and rejections under 35 U.S.C. 112(b) or pre-AIA  35a U.S.C. 112, 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Nam et al (publication number 2018/0192383), hereinafter Nam, describes a 5G new radio (NR) network where a base station is referred to as "eNode B" or "5G Node B" (gNB); each gNB broadcasts information about a control resources set, CORESET, for the user equipments (UE's). One type of information broadcast by the gNB's is the "remaining minimum system information", RMSI, represented in Nam Fig. 9. The RMSI is a block of resources, where the block length is expressed as a number of consecutive OFDM symbols, where the block contents comprise time and frequency resources of the CORESET, and frequency location of the CORESET; the RMSI block also comprises a timing offset; Nam's Master Information Block, MIB, indicates two offset values for the UE: a time offset or a frequency offset. So, in case the Applicants decide to claim a time offset or a frequency offset, Nam's MIB broadcasts both types.

    PNG
    media_image1.png
    379
    794
    media_image1.png
    Greyscale

Ko et al (publication number 2019/0149383), hereinafter Ko, teaches (please refer to Fig. 35) a user equipment which calculates an offset value indicated in RBs with respect to the subcarrier spacing for the SSB bandwidth; Ko suggests that the offset value can be calculated by the network and transmitted directly to the UE, in order to reduce complexity of the UE's detection. Likewise claim 2, Ko's offset is to indicate a frequency position of the downlink common channel.

    PNG
    media_image2.png
    563
    774
    media_image2.png
    Greyscale

However, a combination of these references would not teach or suggest or render obvious the limitations of claim 2 in combination with claim 1, i.e., worded differently from the claims: determining a resource block (RB) offset, the offset being to indicate a frequency position of a set of control resources according to a first mode or a second mode, encoding an indication of the RB offset, and broadcasting the RB offset in a system broadcast information, as claimed.
Therefore, in view of their respective base claims, the further limitations of the above-mentioned claims in combination with all of the limitations of the base claim and any intervening claims, are neither anticipated nor rendered obvious by the prior art.





Telephone Election
During a telephone conversation with Mr. Wesley Parker, Reg. No. 60,673, on 10/18/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7. Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction Analysis
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention I
Invention II
Fig. 12 and claims 1-7.

    PNG
    media_image3.png
    333
    429
    media_image3.png
    Greyscale

Fig. 13 and claims 8-14.

    PNG
    media_image4.png
    336
    430
    media_image4.png
    Greyscale

Description: A next generation Node B (gNB) which determines, encodes, and broadcasts a resource block (RB) offset; the gNB doesn't need to determine a frequency position for a UE, because this determination is already performed by the UE.
Description: A user equipment (UE) which determines a frequency position of a set of control resources based on a RB offset; the UE doesn't need to determine the RB offset, because this determination is already performed by the gNB.
Limitations: A next generation Node B (gNB) for: 
determining a resource block (RB) offset associated with a set of control resources; and 
encoding an indication of the RB offset in a system broadcast information.
All features to the left are absent.
All features to the right are absent.
Limitations: A user equipment (UE) for: 
receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and 
determining a frequency position of the set of control resources based on the RB offset.



I. Invention I, formed by claims 1-7, drawn to Fig. 12 of the drawings, explained in par. 153 of the Specification, classified as H04W 4/06; Invention I is a next generation Node B (gNB) which determines, encodes, and broadcasts a resource block (RB) offset; the gNB doesn't need to determine a frequency position for a UE, because this determination is already performed by the UE. Invention I requires a search for at least the following features not claimed in Invention II: A next generation Node B (gNB) for: determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information. Therefore, the field of search for Invention I is different from, and requires a search query different than, Invention II.
II. Invention II, formed by claims 8-14, drawn to Fig. 13 of the drawings, explained in par. 154 of the Specification, classified as H04W 48/10; Invention II is a user equipment (UE) which determines a frequency position of a set of control resources based on a RB offset; the UE doesn't need to determine the RB offset, because this determination is already performed by the gNB. Invention II requires a search for at least the following features not claimed in Invention I: A user equipment (UE) for: receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset. Therefore, the field of search for Invention II is different from, and requires a search query different than, Invention I.
Distinctness
The inventions are independent or distinct, each from the other because:
Inventions I, II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct due to the reasons listed below. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
(1) The inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect, because Invention I can have the function of determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information, while Invention II can have the function of receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset, which are all materially different from each other.
(2) The inventions do not overlap in scope, i.e., are mutually exclusive, because Invention I is a next generation Node B (gNB) for: determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information, and Invention II is a user equipment (UE) for: receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset, and neither one of these inventions overlap each other in scope.
(3) The inventions as claimed are not obvious variants, because Invention I is a next generation Node B (gNB) for: determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information, and Invention II is a user equipment (UE) for: receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset, and neither one of these inventions are obvious over each other.
 (4) The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants, because Invention I is a next generation Node B (gNB) for: determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information, Invention II is a user equipment (UE) for: receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset, and neither one of these inventions encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
8.21    To Establish Burden AND Requirement for Election and Means for Traversal for all Restrictions, other than an Election of Species
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their different classification, as demonstrated in the description of Inventions I, II, which are classified differently from each other;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter, as demonstrated in the comparison table above;
c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention. A search for the requirements of each of Inventions I, II is necessary in a manner that is not likely to result in finding art pertinent to the other inventions. For example:
A search query for Invention I would be directed to a next generation Node B (gNB) for: determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information, which would not likely result in a user equipment (UE) for: receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset as claimed in Invention II. This search effort may result in prior art which does not necessarily perform the steps of receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset as claimed in Invention II; instead, it may result in a reference which performs determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information which would not meet the requirements of Invention II.
A search query for Invention II would be directed to a user equipment (UE) for: receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset, which would not likely result in a next generation Node B (gNB) for: determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information as claimed in Invention I. This search effort may result in prior art which does not necessarily perform the steps of determining a resource block (RB) offset associated with a set of control resources; and encoding an indication of the RB offset in a system broadcast information as claimed in Invention I; instead, it may result in a reference which performs receiving a system broadcast information that indicates a resource block (RB) offset for a set of control resources for a physical downlink control channel (PDCCH); and determining a frequency position of the set of control resources based on the RB offset which would not meet the requirements of Invention I.

Claim Objections
Claims 4-7 are objected to due to the following informalities: the acronyms need to be spelled. Appropriate correction is required, as follows:
4. (Amended) The one or more NTCRM of claim 2, wherein a payload of physical broadcast channel (PBCH) is used to indicate whether the first or second mode is used.
5. (Amended) The one or more NTCRM of claim 2, wherein, in the first mode, the RB offset is indicated by a summation of an offset indication in  a physical broadcast channel (PBCH) and frequency difference between a synchronization signal (SS)/physical broadcast channel (PBCH) block containing the offset indication, and reference SS/PBCH block for a given channel.
6. (Amended) The one or more NTCRM of claim 2, wherein, in the second mode, the RB offset is indicated by an offset indication in a physical downlink control channel (PDCCH) system broadcast information (PDCCH-ConfigSIB1)  field of a  physical broadcast channel (PBCH) information payload.
7. (Amended) The one or more NTCRM of claim 2, wherein, in the second mode, the RB offset is indicated by an offset indication in a subset of bits of a subCarrierSpacingCommon field of a physical broadcast channel (PBCH) information payload.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Lack of Antecedent Basis in the Claims
Claim 5 recites the following limitations: "the PBCH", "the SS/PBCH", and "the offset indication". There is insufficient antecedent basis for this limitation in the claim. Please refer to MPEP 2173.05(e): "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made." In this case, claimed "the PBCH", "the SS/PBCH", and "the offset indication" are not previously mentioned in claims 1, 2, or 5. The Examiner suggests the corrections drafted in the claim objections section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (publication number 2018/0192383), hereinafter Nam, and further in view of Ko et al (publication number 2019/0149383), hereinafter Ko.

Regarding claim 1, Nam teaches one or more non-transitory, computer-readable media (NTCRM, Nam par. 10: "non-transitory computer readable medium", which can be a memory) having instructions (Nam par. 10: terms "application" and "program" refer to one or more computer programs, software components, sets of instructions), stored thereon (Nam Fig. 3 represents instructions stored in memory), that when executed cause a next generation Node B (gNB, as represented in Nam Fig. 2 and described in par. 36: 5G base station, gNB; par. 36 explains that gNB and eNB are interchangeable) to (please refer to Nam Fig. 9 for limitations after the preamble):

    PNG
    media_image1.png
    379
    794
    media_image1.png
    Greyscale

a resource block (RB, claimed "resource block" equates to Nam's remaining minimum system information, RMSI, represented in Nam Fig. 9 and explained in par. 92, 105; Nam par. 98, 99 explain that RMSI block length is expressed as a number of consecutive OFDM symbols, and an RMSI block comprises time and frequency resources. Therefore, Nam's RMSI in Fig. 9 equates to claimed "resource block") offset (claimed "RB offset" equates to Nam's RMSI offset explained in Nam par. 97: the RMSI resource configuration comprises an RMSI time offset, expressed in in units of slots or milliseconds) associated with a set of control resources (Nam's RMSI is associated with control resources in Nam par. 99: an RMSI block comprises time and frequency resources for a CORESET; Nam par. 98 explains that "CORESET" means "control resource set"; therefore, Nam's RMSI offset is associated with a control resource set, as claimed); and

    PNG
    media_image5.png
    353
    874
    media_image5.png
    Greyscale

encode (Nam Fig. 2 represents a gNB; par. 43 explains that the information transmitted is encoded by processor 215; Nam Fig. 4A represents a transmit path as explained in par. 58; par. 62 explains that block 405 "applies coding", i.e., encodes the signal to be transmitted; therefore, Nam's invention can encode any or all types of information before transmitting that information) an indication of the RB offset (claimed "RB offset" equates to Nam's RMSI offset explained in Nam par. 97: the RMSI resource configuration comprises an RMSI time offset, expressed in in units of slots or milliseconds) in a system broadcast information (claimed "system broadcast information" equates to Nam's "synchronization signal/physical broadcasting channel (SS/PBCH) block" in Nam par. 5, where a base station broadcasts a SS/PBCH comprising a PBCH, the PBCH comprising a master information block (MIB) including a SIB1 CORESET configuration, where "SIB1" means "system information block 1" as explained in par. 83, 84 in reference to Fig. 7; therefore, Nam's MIB contains system broadcast information as claimed. Nam par. 81 also explains that the MIB is being broadcast periodically; Nam par. 94 explains that MIB indicates "the following parameters", par. 97 describes one of the parameters as "RMSI time offset"; therefore, Nam's gNB broadcasts a SS/PBCH signal comprising system information, and also the MIB, and the MIB indicates parameters including the RMSI time offset. In case the Applicants decide to claim "frequency" offset, Nam's MIB broadcast also indicates a frequency offset, expressed as a number of RB's, in par. 146, 161, and 162).
Nam does not explicitly teach the "determine" requirement. It would have been obvious for a person having ordinary skill to "determine" all parameters, including Nam's RMSI offset, before broadcasting the parameters.
In addition, Ko teaches (please refer to Ko Fig. 35 described in par. 306-321 and Table 5): 

    PNG
    media_image2.png
    563
    774
    media_image2.png
    Greyscale

determine a resource block (RB) offset (Ko par. 308, 309 in reference to Fig. 35: the offset value is indicated in RB's; the offset indicated in RBs is calculated with respect to the subcarrier spacing for the SSB bandwidth – therefore, a resource offset is calculated, i.e., determined as claimed; Ko Fig. 9 and the corresponding description in par. 113 confirm that RB means "resource block"; Ko par. 316 explains that the network may send the offset value directly to the UE to "reduce the detection complexity of the UE", suggesting that the determination step in Ko par. 35 may be performed by the network instead of the UE) associated with a set of control resources (claimed "set of control resources" in Ko equates to "CORESET" in par. 193: control resource set; therefore, Ko's RB offset is associated with a set of control resources; Ko par. 321 and Table 5 also associate "CORESET" with the UE monitoring for offset information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Nam, by enabling Nam's gNB to calculate Nam's offset, whether Nam's time offset or Nam's frequency offset, or both, indicated in RBs with respect to the subcarrier spacing for the SSB bandwidth, and by using a control resource set, as suggested by Ko, in order to enable information about a period, a duration, and an offset for common search space monitoring to be transmitted to the UE by the network in order to reduce the detection complexity of the UE, also because it may be more efficient for the network to transmit CORESET information including RMSI scheduling information to the UE than to directly indicate the RMSI scheduling information, and because as more and more communication devices demand larger communication traffic along with the current trends, a future-generation 5th generation (5G) system is required to provide an enhanced wireless broadband communication, compared to the legacy LTE system. In the future-generation 5G system, communication scenarios are divided into enhanced mobile broadband (eMBB), ultra-reliability and low-latency communication (URLLC), massive machine-type communication (mMTC), and so on; eMBB is a future-generation mobile communication scenario characterized by high spectral efficiency, high user experienced data rate, and high peak data rate, URLLC is a future-generation mobile communication scenario characterized by ultra-high reliability, ultra-low latency, ultra-high availability, and massive connectivity (Ko par. 3, 4, 315, 316).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644